      Case 7:19-cv-00340 Document 1 Filed on 09/27/19 in TXSD Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

 UNITED STATES OF AMERICA,                     §
                 Plaintiff,                    §
                                               §
 v.                                            §       CIVIL ACTION NO.: 7:19-cv-00340
                                               §
 DEL-TON DTI-15 RIFLE;                         §
 MOSSBERG 500A SHOTGUN;                        §
 GLOCK GMBH 17 PISTOL;                         §
 GLOCK GMGH 22GEN4 PISTOL;                     §
 SPRINGFIELD ARMORY 1911 PISTOL;               §
 and                                           §
 COLT GOVERNMENT PISTOL,                       §
                  Defendants.                  §

                          COMPLAINT FOR FORFEITURE IN REM

       The United States of America files this action for forfeiture in rem and alleges upon

information and belief:

                                    Nature Of The Action

       1.     This action is brought by the United States seeking forfeiture of the following

property pursuant to 18 U.S.C. § 924(d)(1):

              (1) a Del-Ton Inc. DTI-15 Rifle, Serial Number DTI-S120985;

              (2) a Mossberg 500A Shotgun, Serial Number R225351;

              (3) a Glock GMBH 17 Pistol, Serial Number BDLG496;

              (4) a Glock GMBH 22GEN4 Pistol, Serial Number RMY379;

              (5) a Springfield Armory Geneseo IL 1911A1 Pistol, Serial Number NM539948;

                  and

              (6) and a Colt Government Pistol, Serial Number FR05612E.

       (Collectively, the “Defendant Firearms”)

       2.     On or about April 12, 2019, law enforcement seized the Defendant Firearms from
        Case 7:19-cv-00340 Document 1 Filed on 09/27/19 in TXSD Page 2 of 6



Federal Firearms License, TCAD Enterprises, LLC, Hole in the Wall Shooting Range

(“Shooting Range”), located at 1001 East Whitewing Avenue, Unit B, McAllen, Texas. The

Defendant Firearms are in the custody of the United States Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”).

         3.    Jorge Enrique Sanchez filed an administrative claim to the Defendant Firearms

with ATF, so the United States seeks judicial forfeiture.

                                      Jurisdiction and Venue

         4.    This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345 and

1355.

         5.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1), 1391(b) and

1395.

                                   Statutory Basis For Forfeiture

         6.    The Defendant Firearms and Ammunition are subject to forfeiture under 18

U.S.C. § 924(d)(1), which provides for the forfeiture of any firearm intended to be used in a

violation of 18 U.S.C. § 922(n).

         7.    Under Section 922(n), it is unlawful for a person who is under indictment for a

crime punishable by imprisonment for a term exceeding one year to ship or transport in interstate

or foreign commerce any firearm or ammunition or receive any firearm or ammunition which

has been shipped or transported in interstate or foreign commerce.

         8.    An offense under Texas Penal Code Section 21.20 is a felony of the first degree,

punishable by imprisonment in the Texas Department of Criminal Justice for life, or for any

term of not more than 99 years or less than 25 years.

         9.    An offense under Texas Penal Code Section 21.021 is a felony of the first degree,

punishable by imprisonment in the Texas Department of Criminal Justice for life or for any term
                                                 2
         Case 7:19-cv-00340 Document 1 Filed on 09/27/19 in TXSD Page 3 of 6



of not more than 99 years or less than 5 years. 1

                                       Statutory Basis For Forfeiture

           10.     Jorge Enrique Sanchez (“Sanchez”) and his former wife, Jessica Sanchez, were

the owners of the Shooting Range, located at 1001 East Whitewing Avenue, Unit B, McAllen,

Texas 78501. Sanchez was the sole person responsible for managing the day-to-day operations

of the business to include the acquisition and disposition of firearms. Sanchez additionally

performed gunsmith work and utilized his office space at the Shooting Range for such work.

           11.     On August 1, 2017, Sanchez was indicted by a Grand Jury of the 370th Judicial

District Court in Hidalgo County for one count of a violation of Texas Penal Code Section 21.20

and for five counts of violations of Texas Penal Code Section 21.021. Sanchez was arraigned on

the charges on September 6, 2017.

           12.     On February 13, 2018, ATF special agents issued Sanchez a formal Warning

Notice, advising Sanchez that he was prohibited from possession, purchasing, repairing,

receiving, and transferring firearms.

           13.     On April 12, 2019, ATF special agents conducted a consensual search of the

Shooting Range. The Defendant Firearms were discovered during the search of the Shooting

Range.

           14.     ATF specials agents located three FFL-required Acquisition and Disposition

(“A&D”) books identified as “Sales Book 1,” “Sales Book 2,” and “Sales Book 3,” among other

business records.

           15.     According to the A&D books, the Defendant Firearms were acquired by Sanchez

after the date of his Hidalgo County arraignment. Specifically, Sanchez received:



1
    Aggravating Factors may increase the minimum sentence. See § 22.021(f)

                                                        3
      Case 7:19-cv-00340 Document 1 Filed on 09/27/19 in TXSD Page 4 of 6



               (1) a Del-Ton Inc. DTI-15 Rifle, Serial Number DTI-S120985, on February 8,

                   2018;

               (2) a Mossberg 500A Shotgun, Serial Number R225351, on June 15, 2018;

               (3) a Glock GMBH 17 Pistol, Serial Number BDLG496, on August 4, 2018;

               (4) a Glock GMBH 22GEN4 Pistol, Serial Number RMY379, on August 4, 2018;

               (5) a Springfield Armory Geneseo IL 1911A1 Pistol, Serial Number NM539948,

                   on January 3, 2019; and

               (6) and a Colt Government Pistol, Serial Number FR05612E, on March 13, 2019.

       16.     The Defendant Firearms were examined by an ATF special agent. It was

determined that the Defendant Firearms were not manufactured in the State of Texas and

therefore have traveled in or affected interstate and/or foreign commerce.

       17.     On May 8, 2019, Sanchez was indicted by a Grand Jury sitting in the McAllen

Division of the Southern District of Texas, in United States v. Jorge Enrique Sanchez, case

number 7:19cr00789, for one count of Illegal Receipt of a Firearm by a Person Under Indictment

in violation of 18 U.S.C. § 922(n). The case remains pending.

                                          Conclusion

       18.     The Defendant Firearms are subject to forfeiture under 18 U.S.C. § 924(d)(1)

because they were intended to be used during an offense of 18 U.S.C. § 922(n). Sanchez received

the Defendant Firearms in violation of 18 U.S.C. § 992(n), because he received each firearm

after being indicted and arraigned for a crime punishable by imprisonment for a term exceeding

one year and knew he had been charged with said indictment.

                               Notice To Any Potential Claimants

       YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant Firearms

which are subject to forfeiture and want to contest the forfeiture, you must file a verified claim
                                                4
      Case 7:19-cv-00340 Document 1 Filed on 09/27/19 in TXSD Page 5 of 6



which fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions. A verified claim must be filed no later than thirty-

five (35) days from the date this Complaint has been sent in accordance with Rule G(4)(b).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed

no later than twenty-one (21) days after filing the claim. The claim and answer must be filed with

the United States District Clerk for the Southern District of Texas at United States Courthouse,

1701 W. Business Highway 83, McAllen, Texas 78501, and a copy must be served upon the

undersigned Assistant United States Attorney at the United States Attorney’s Office, Bentsen

Tower, 1701 W. Business Highway 83, #600, McAllen, Texas 78501.

                                        Requested Relief

       Wherefore, the United States of America prays that a judgment of forfeiture be entered

against the Defendant Firearms and in favor of the United States of America under 18 U.S.C.

§ 924(d)(1) in addition to such costs and other relief to which the United States of America

may be entitled.

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     UNITED STATES ATTORNEY

                                             By:     /s Sean Patrick
                                                     SEAN PATRICK
                                                     Assistant United States Attorney
                                                     Ohio Bar No. 0085440
                                                     Southern District of Texas No. 3256679
                                                     1701 W. Highway 83, #600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8010




                                                5
Case 7:19-cv-00340 Document 1 Filed on 09/27/19 in TXSD Page 6 of 6
